Title: The American Commissioners to Vergennes, 10 September 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Vergennes, Charles Gravier, comte de


<Passy, September 10, 1778: On April 13 Congress resolved that the commissioners should settle with Roderigue Hortalez & Cie. on a compensation for the supplies they provided. The commerce committee sent us the contract made with Beaumarchais’ agent Théveneau de Francy and ordered us to liquidate the affair. Congress on May 16 resolved to send us an invoice of additional articles to be ordered from the company. We enclose copies of the contract between the Committee and Mr. Francy, his powers, and the list of articles to be furnished. We do not know who the persons are who constitute the house of Roderigue Hortalez & Cie., but we, the Congress and the American people understand we are indebted to His Majesty for the goods furnished by the company. We cannot discover a contract between any American agent and Roderigue Hortalez & Cie. nor do we know of any witness or evidence as to the terms of such a contract. We are sure it is the wish and determination of the United States to discharge as soon as possible their obligation to His Majesty; in the meantime we are ready to settle and liquidate the accounts at whatever time and in whatever manner His Majesty or you wish. We ask your advice whether it is safe or prudent to ratify the contract with the company and for Congress to depend on it for supplies.>
